19-11705-cgm   Doc 16   Filed 06/14/19 Entered 06/19/19 09:07:46   Main Document
                                     Pg 1 of 44
19-11705-cgm   Doc 16   Filed 06/14/19 Entered 06/19/19 09:07:46   Main Document
                                     Pg 2 of 44
19-11705-cgm   Doc 16   Filed 06/14/19 Entered 06/19/19 09:07:46   Main Document
                                     Pg 3 of 44
19-11705-cgm   Doc 16   Filed 06/14/19 Entered 06/19/19 09:07:46   Main Document
                                     Pg 4 of 44
19-11705-cgm   Doc 16   Filed 06/14/19 Entered 06/19/19 09:07:46   Main Document
                                     Pg 5 of 44
19-11705-cgm   Doc 16   Filed 06/14/19 Entered 06/19/19 09:07:46   Main Document
                                     Pg 6 of 44
19-11705-cgm   Doc 16   Filed 06/14/19 Entered 06/19/19 09:07:46   Main Document
                                     Pg 7 of 44
19-11705-cgm   Doc 16   Filed 06/14/19 Entered 06/19/19 09:07:46   Main Document
                                     Pg 8 of 44
19-11705-cgm   Doc 16   Filed 06/14/19 Entered 06/19/19 09:07:46   Main Document
                                     Pg 9 of 44
19-11705-cgm   Doc 16   Filed 06/14/19 Entered 06/19/19 09:07:46   Main Document
                                    Pg 10 of 44
19-11705-cgm   Doc 16   Filed 06/14/19 Entered 06/19/19 09:07:46   Main Document
                                    Pg 11 of 44
19-11705-cgm   Doc 16   Filed 06/14/19 Entered 06/19/19 09:07:46   Main Document
                                    Pg 12 of 44
19-11705-cgm   Doc 16   Filed 06/14/19 Entered 06/19/19 09:07:46   Main Document
                                    Pg 13 of 44
19-11705-cgm   Doc 16   Filed 06/14/19 Entered 06/19/19 09:07:46   Main Document
                                    Pg 14 of 44
19-11705-cgm   Doc 16   Filed 06/14/19 Entered 06/19/19 09:07:46   Main Document
                                    Pg 15 of 44
19-11705-cgm   Doc 16   Filed 06/14/19 Entered 06/19/19 09:07:46   Main Document
                                    Pg 16 of 44
19-11705-cgm   Doc 16   Filed 06/14/19 Entered 06/19/19 09:07:46   Main Document
                                    Pg 17 of 44
19-11705-cgm   Doc 16   Filed 06/14/19 Entered 06/19/19 09:07:46   Main Document
                                    Pg 18 of 44
19-11705-cgm   Doc 16   Filed 06/14/19 Entered 06/19/19 09:07:46   Main Document
                                    Pg 19 of 44
19-11705-cgm   Doc 16   Filed 06/14/19 Entered 06/19/19 09:07:46   Main Document
                                    Pg 20 of 44
19-11705-cgm   Doc 16   Filed 06/14/19 Entered 06/19/19 09:07:46   Main Document
                                    Pg 21 of 44
19-11705-cgm   Doc 16   Filed 06/14/19 Entered 06/19/19 09:07:46   Main Document
                                    Pg 22 of 44
19-11705-cgm   Doc 16   Filed 06/14/19 Entered 06/19/19 09:07:46   Main Document
                                    Pg 23 of 44
19-11705-cgm   Doc 16   Filed 06/14/19 Entered 06/19/19 09:07:46   Main Document
                                    Pg 24 of 44
19-11705-cgm   Doc 16   Filed 06/14/19 Entered 06/19/19 09:07:46   Main Document
                                    Pg 25 of 44
19-11705-cgm   Doc 16   Filed 06/14/19 Entered 06/19/19 09:07:46   Main Document
                                    Pg 26 of 44
19-11705-cgm   Doc 16   Filed 06/14/19 Entered 06/19/19 09:07:46   Main Document
                                    Pg 27 of 44
19-11705-cgm   Doc 16   Filed 06/14/19 Entered 06/19/19 09:07:46   Main Document
                                    Pg 28 of 44
19-11705-cgm   Doc 16   Filed 06/14/19 Entered 06/19/19 09:07:46   Main Document
                                    Pg 29 of 44
19-11705-cgm   Doc 16   Filed 06/14/19 Entered 06/19/19 09:07:46   Main Document
                                    Pg 30 of 44
19-11705-cgm   Doc 16   Filed 06/14/19 Entered 06/19/19 09:07:46   Main Document
                                    Pg 31 of 44
19-11705-cgm   Doc 16   Filed 06/14/19 Entered 06/19/19 09:07:46   Main Document
                                    Pg 32 of 44
19-11705-cgm   Doc 16   Filed 06/14/19 Entered 06/19/19 09:07:46   Main Document
                                    Pg 33 of 44
19-11705-cgm   Doc 16   Filed 06/14/19 Entered 06/19/19 09:07:46   Main Document
                                    Pg 34 of 44
19-11705-cgm   Doc 16   Filed 06/14/19 Entered 06/19/19 09:07:46   Main Document
                                    Pg 35 of 44
19-11705-cgm   Doc 16   Filed 06/14/19 Entered 06/19/19 09:07:46   Main Document
                                    Pg 36 of 44
19-11705-cgm   Doc 16   Filed 06/14/19 Entered 06/19/19 09:07:46   Main Document
                                    Pg 37 of 44
19-11705-cgm   Doc 16   Filed 06/14/19 Entered 06/19/19 09:07:46   Main Document
                                    Pg 38 of 44
19-11705-cgm   Doc 16   Filed 06/14/19 Entered 06/19/19 09:07:46   Main Document
                                    Pg 39 of 44
19-11705-cgm   Doc 16   Filed 06/14/19 Entered 06/19/19 09:07:46   Main Document
                                    Pg 40 of 44
19-11705-cgm   Doc 16   Filed 06/14/19 Entered 06/19/19 09:07:46   Main Document
                                    Pg 41 of 44
19-11705-cgm   Doc 16   Filed 06/14/19 Entered 06/19/19 09:07:46   Main Document
                                    Pg 42 of 44
19-11705-cgm   Doc 16   Filed 06/14/19 Entered 06/19/19 09:07:46   Main Document
                                    Pg 43 of 44
19-11705-cgm   Doc 16   Filed 06/14/19 Entered 06/19/19 09:07:46   Main Document
                                    Pg 44 of 44
